Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 objected to because of the following informalities: 
Claim 1 states “at least one RCC flexure pivot” and it would be preferred that instead claim 1 recites “at least one remote centre of compliance (RCC) flexure pivot”
Claim 16 states “between two said adjacent levels” and should instead state “between two adjacent levels”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Born et al. (US 20160091862 A1), hereinafter referred to as Born, in view of Di Domenico et al. (US 20170227930 A1), hereinafter referred to as Di Domenico, and Von Gunten et al. (US 20120106303 A1), hereinafter Von Gunten.

Regarding Claim 1, Born discloses a timepiece resonator mechanism comprising a structure [Born 11] and at least one inertia element [Born 2], which is arranged to oscillate in a pivoting motion about a pivot axis (Born par. 0031), with the centre of inertia of said at least one inertia element aligned on said pivot axis (Born par. 0050), said at least one inertia element being subjected to return forces exerted by a plurality of elastic resonator strips [Born 30, 40, 60, and 70], each directly or indirectly fixed at a first end to said structure and directly or indirectly fixed at a second end to said at least one inertia element (Born par. 0051, fig. 3), wherein said resonator mechanism includes an anti-shock element which includes a stiff element [Born 20] , on which are fixed said second ends of said strips (Born par. 0051, fig. 3), and which includes a chamber delimited by an inner surface (inner surface of 20 shown in fig. 3) to which is fixed inside said chamber at least one anti-shock flexible strip [4-7] (Born fig. 3).

    PNG
    media_image1.png
    366
    484
    media_image1.png
    Greyscale

Born Fig. 3

Di Domenico discloses using a plurality of elastic resonator strips in an RCC flexure pivot to subject an inertia element to return forces (Di Domenico fig. 10, par. 0032) in which each elastic resonator strips [Di Domenico L1, L2] extend in a plane perpendicular (Di Domenico par. 0031) to the pivot axis [A] and is essentially deformable in that plane (Di Domenico flexible strips L1 and L2, purpose of flexible strips to deform in plane of direction, par. 0009), are straight (L1 and L2 are straight, Di Domenico par. 0031) and extend in planes that are parallel to each other or coincident (Di Domenico fig. 10), and the crossing in projection defines the pivot axis (Di Domenico fig. 10, A) .    

    PNG
    media_image2.png
    153
    354
    media_image2.png
    Greyscale

Di Domenico Fig. 10
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Born’s elastic resonator strips [Born 30, 40, 60, and 70] and replace them with the RCC flexure pivot disclosed by Di Domenico as it provides the RCC pivot is an elementary pivot that is well known to those skilled in the art (Di Domenico par. 0032) and the invention of Di Domenico utilizing the RC pivot is advantageously isostatic such that the relative motion of the parts occurs without excessive stress (Di Domenico par. 0030).
Born discloses using flexible strips for carrying said inertia element or carrying an arbor comprised in said inertia element (Born par. 0029, 2 connected to 3, 4, 5, 6) so as to allow radial motion and paraxial motion (Born par. 0029 “subjected to a torque and/or stress”).  Further, this arrangement by Born of the anti-shock flexible strips accomplishes the prevention of rotation of the stiff element and the anti-shock element as a whole provides shock protection for an RCC flexure pivot.  However, Born does not disclose an inner ring (a ring inside the stiff body, which is within the structure) suspended by the anti-shock flexible strips 
Von Gunten discloses flexible leafs [Von Gunten 10a, 10b] with elastic characteristics arranged in a spiral shape that form into collet, or an inner ring [Von 

    PNG
    media_image3.png
    526
    480
    media_image3.png
    Greyscale

Von Gunten Fig. 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resonator mechanism of Born so that the plurality of the anti-shock flexible strips, similar to the flexible leafs with elastic characteristics of Von Gunten, are geometrically arranged with an inner ring similar to that of Von Gunten to provide elastic torque and clamp the inertia element, and Von Gunten discloses an advantage to its design when the wound spring shape is connected to a concentric rigid frame (Von Gunten par. 0012), which Born discloses [Born 20], and Von Gunten additionally improves the isochronism of the oscillator due to its geometry (Von Gunten par. 0014).  

Regarding Claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to achieve the stiff element [Born 20] to be at least 100 times stiffer in every degree of freedom than said elastic resonator strips [Born 30, 40, 60, and 70]. The reason for doing so would have been to achieve the elastic function of the structure through the elastic elements and achieve the weight structure function through the weight function. If the weight function were not quite substantially larger in stiffness than the elastic elements that it could not properly function as a weight as disclosed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding Claim 3, Born further discloses the resonator mechanism according to claim 1, wherein each said anti-shock flexible strip is substantially coiled around said pivot axis (strips 4-7, substantially coiled around pivot axis in fig. 3).

Regarding Claim 4, Born further discloses the resonator mechanism according to claim 1, wherein each said anti-shock flexible strip is substantially of revolution about said pivot axis (strips 4-7, substantially a revolution in fig. 3).

Regarding Claim 5, Born further discloses the resonator mechanism according to claim 1, wherein said anti-shock element comprises a plurality of identical said anti-

Regarding Claim 6, Born discloses the stiff element as substantially annular (Born 20, fig. 3) and Von Gunten in modifying Born discloses an inner ring collet [Von Gunten 12] which includes a plurality of internal shoulders for holding and concentric clamping (nature of collet, and Von Gunten fig. 1 shows four internal shoulders).  

Regarding Claim 13, Von Gunten discloses a plurality of flexible leafs arranged to hold and elastically clamp (Van Gunten fig. 1, clamping is the purpose of a collet which Von Gunten discloses).  

Regarding Claim 14, Von Gunten discloses a plurality of coils arranged to hold and elastically clamp (Van Gunten fig. 1, clamping is the purpose of a collet which Von Gunten discloses).  

Regarding Claim 19, Born further discloses a timepiece movement (Born par. 0060) comprising at least one resonator mechanism.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Born modified by Di Domenico and Von Gunten and further in view of Marliere et al. (CH 705967 A1), hereinafter Marliere.  

Regarding Claim 7, Marliere discloses a rotational resonance frequency of an anti-shock element in its first natural state mode is higher than 1000 Hz.  Specifically, Marliere discloses a very high frequency mechanical chronograph that has a frequency equal to or greater than 1 kHz (Marliere par 0003) for measuring periods of time with a resolution better than 1/1000th of a second.  Marliere further discloses that while oscillation frequencies of blades and flexible beams, much like the anti-shock element of Hefler, are generally not computable with analytical methods it can be obtained by simulation and frequencies of higher than 1 kHz may be obtained (Marliere par. 0042).  It would have been obvious to one of ordinary skill before the effective filing date of to modify the resonator mechanism of claim 1 to have a rotational resonance frequency of the anti-shock element in its natural state mode higher than 1000 Hz as shown by Marlier disclosing its obtainability and benefit for certain resolution.  

Claims 8-12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Born modified by Di Domenico and Von Gunten and further in view of Born et al. (US 20160179058 A1), hereinafter Born ‘058.  

Regarding Claim 8, Born, Di Domenico, and Von Gunten disclose the resonator mechanism having an oscillation frequency of the inertial element as described above but do not specify the oscillation frequency of the inertial element between 5Hz and 100Hz. 
Born ‘058 discloses that by using thin strips, it is possible to lower the oscillation frequency of a similar resonator to a value of around 40 Hz (Born ‘058 par. 0074).  


Regarding Claim 9, while Born modified by Di Domenico and Von Gunten discloses an inertia element that is subjected to return forces by an RCC flexure pivot (Di Domenico fig. 10), it is not disclosed that the return forces are by a pair of identical RCC flexure pivots mounted face to face in which all of the elastic resonator strips are mounted to the same anti-shock element.  
Born ‘058 discloses a variety of arrangements in which to mount flexure pivots, such as RCC flexure pivots, including a pair of flexure pivots comprising flexible strips [Born ‘058 31, 41, 32, and 43] mounted on symmetrical opposite sides of a connection element (Born ‘058 fig. 1) in which the pivots are face to face.  Born ‘058 further discloses that mobile part suspended by RCC pivots are possible (Born ‘058 par. 0085).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the RCC flexure pivot taught by Di Domenico, modifying Born, and to add an identical RCC flexure pivot on the opposite side, face to face, seeing as Born ‘058 discloses the use of RCC flexure pivots and discloses that it is preferred the flexible strip pair pivots are in symmetrical pairs in projection with respect to an axis passing through the virtual pivot axis/center (Born ‘058 par. 0064).

Regarding Claim 10, Di Domenico discloses that with RCC flexure pivots the centre of mass of the inertia element is equidistant from the pivot axes of the RCC flexure pivot (Di Domenico par. 0032).  Taking the RCC flexure pivot of Born ‘058 and Di Domenico in further view of Born ‘058 to have two face to face RCC pivots of claim 9 this would not change the nature of the RCC flexure pivot disclosed by Di Domenico.  

Regarding Claim 11, Born ‘058 discloses that the elastic resonator strips are of the flexure pivots are arranged in parallel planes on either side of the inertia element (Born par. 0047). Thus, when modifying Born, Di Domenico, and Von Gunten with Born ‘058 this is disclosed.  

Regarding Claim 12, Born ‘058 discloses a pair of flexure pivots comprising flexible strips [Born ‘058 31, 41, 32, and 43] mounted on symmetrical opposite sides of a connection element (Born ‘058 fig. 1) in which the pivots are face to face and by modifying Born with Born as done in claim 9 it is achieved that the inertia element [Born ‘058 2] can move as this was already accomplished by Born ‘058.  

Regarding Claim 17, Born ‘058 discloses providing through movement of inertia blocks an oscillator that uses flexible strips to be associated with a mechanical escapement mechanism (Born ‘058 par. 0075).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Born as modified by Di Domenico, Von Gunten, and Born ‘058 and use it for that disclosed purpose.  

Regarding Claim 18, Born further discloses a timepiece movement (Born par. 0060) comprising at least one oscillator.  

Regarding Claim 20, Born further discloses a watch (Born par. 0061) comprising at least one movement (Born par. 0060) according to claim 18.  

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Born as modified by Di Domenico, Born, and Von Gunten and further modified by Lechot et al.  (US 20180136607 A1), hereinafter Lechot ’607.  

Regarding Claim 15, Born, Di Domenico, and Lechot do not disclose a resonator mechanism comprising axial stop means, including at least one lower and one upper axial stop, arranged to abuttingly engage with an inertia element.  
Lechot ’607 discloses a resonator mechanism comprising axial stop means comprising at least one lower axial stop [Lechot ’607 7] and/or one upper axial stop [Lechot ’607 8], said axial stop means being arranged to abuttingly engage with at least one said inertia element (Lechot ’607 par. 0027) in order to protect said resonator mechanism against axial impacts in the direction of said pivot axis (Lechot ’607 par. 0027).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add the axial stop means, comprising lower and upper axial stops of Lechot ’607 to Born as modified by Di Domenico and Von Gunten, 

	Regarding Claim 16, Born, Di Domenico, and Von Gunten do not disclose a resonator mechanism that comprises a plurality of inertia elements that extend of several parallel levels, and wherein the resonator mechanism includes at least one intermediate axial stop arranged between two adjacent levels.
	Lechot ‘607 discloses a resonator mechanism comprising a plurality of inertia elements which extend over several parallel levels (Lechot ’607 par. 0032), and wherein the resonator mechanism includes at least one intermediate axial stop arranged between two adjacent levels of said inertia elements (Lechot ’607 par. 0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Born such that it includes a plurality of inertia elements extending over several parallel levels and an intermediate axial stop as it is a preferred embodiment of Lechot ’607 used for the benefit of protecting the resonator mechanism against axial impacts in the direction of the pivot axis which Lechot ’607 discloses.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daout et al. (US 20150023140 A1) discloses a single or double hairspring and an unsplit collet including two portions opposite one another for receiving the 
Cusin et al. (US 20130176829 A1) discloses an oscillating mechanism for a timepiece movement, including a first rigid element and a second rigid element, each one fixed on a different element of the movement and at least one of which is mobile relative to the other and pivots about an axis.  This is most similar to the stiff element and inertia element of Hefler with a different structure for support.  
Lechot et al. (US 20160124389 A1), hereinafter referred to as Lechot, discloses an anti-shock flexible strip [Lechot par. 0056] arranged to keep suspended an inner ring carrying said inertia element or carrying an arbor comprised in said inertia element (Lechot par. 0018-0020 disclose “closed ring having shoulders extending towards the arbor”), so as to allow any radial motion with respect to said pivot axis or paraxial motion in a plane perpendicular to said pivot axis of said inner ring within the confines of said chamber (Lechot par. 0037 “this means that pivot system 120 is capable of reacting in the event of an axial shock or a radial shock”), so as to prevent any rotation of said stiff element when said inertia element is subjected to acceleration from an impact, said anti-shock element providing shock protection for said strips of said flexure pivot (Lechot par. 0037 and par. 0048 “the catch of each arm is thus inserted in said hollow and blocks the rotation of the pivot system”).
Cusin et al. (US 20160370763 A1) discloses a single strip arranged to hold and elastically clamp (Cusin fig. 2, clamping is the purpose of a collet which Cusin discloses).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 7:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844